Citation Nr: 0632933	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  02-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an assignment of an initial evaluation for 
bilateral flat feet in excess of 10 percent.

2.  Entitlement to an effective date earlier than January 11, 
2000, for the grant of service connection for bilateral flat 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel




INTRODUCTION

The veteran served on active duty from July 1960 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Paul, Minnesota, which granted service connection for 
bilateral flat feet and assigned an initial evaluation of 10 
percent, effective January 11, 2000.

The Board initially reviewed the appeal in November 2002, 
denying the veteran's appeal for a higher initial rating.  
However, the veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in April 2003, vacated the Board decision and remanded 
the matter to the Board.  In turn, in October 2003, the Board 
remanded the matter to the RO via the Appeals Management 
Center (AMC) for procedural and evidentiary issues, which 
appear to have been addressed.  Accordingly, the Board may 
proceed with its de novo review.

In May 2002, the veteran submitted additional evidence and 
argument addressing the Board regarding his appeal.  In his 
statement he also asserted that his effective date for the 
grant of service connection for flat feet should be in June 
1973.  Reasonable inference from the veteran's statement is 
that he disagrees with the currently assigned effective date 
for service connection for flat feet and wishes to appeal 
that determination.  38 C.F.R. § 20.201 (2006).  Since his 
statement is within one year of the August 2001 rating 
decision which assigned the effective date for service 
connection for flat feet, the Board interprets his statement 
as a Notice of Disagreement with that decision.  38 C.F.R. 
§ 20.302 (2006).  The claims file does not reveal that the RO 
or AMC ever furnished the veteran with a Statement of the 
Case (SOC) regarding the claim for an effective date earlier 
than January 11, 2000, for service connection for flat feet.  
Accordingly, the Board is required to remand the issue for 
the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999) see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  This issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

The veteran also appears to raise claims of entitlement to 
service connection for additional disorders of the knees/feet 
aside from service-connected flat feet.  Because these 
matters have not been previously addressed, the Board refers 
them to the RO for appropriate action.  Godfrey, 7 Vet. App. 
398 (1995) (the Board is without jurisdiction to consider 
issues not yet adjudicated by the agency of original 
jurisdiction.)

The Board has considered whether the issue of entitlement to 
an earlier effective date for service connection for flat 
feet is inextricably intertwined with entitlement to an 
assignment of a higher initial rating for flat feet, but 
finds that it is not because an initial rating is at issue, 
which permits staged ratings.  See Fenderson v. West, 12 Vet. 
App. 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  A final decision on the rating(s) from 
January 11, 2000, onward can be rendered before a decision on 
the effective date for service connection for flat feet.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 6 Vet. 
App. 157 (1994).  See also Parker v. Brown, 7 Vet. App. 116 
(1994).  

The issue of entitlement to an effective date earlier than 
January 11, 2000, for the grant of service connection for 
bilateral flat feet is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The veteran will 
be contacted if further action is required on his part.



FINDINGS OF FACT

The veteran has the following subjective complaints that he 
attributes to his service-connected flat feet:  blisters on 
his soles, foot ulcers, crowded toes, cramps in the middle of 
his feet, tingling in his feet, burning and swelling of the 
feet, and a tendency for his ankles to turn a lot; objective 
evidence discloses no current symptomatology attributable to 
the veteran's service-connected flat feet.  


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for bilateral flat feet have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, 
Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this case, the veteran 
appealed an August 2001 rating decision.  Only after that 
rating action was promulgated did the RO, in May 2004, 
provide notice to the claimant regarding what information 
and evidence will be obtained by VA, what information and 
evidence the claimant is expected to provide, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.   See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  A July 2004 VCAA letter was also 
sent to the appellant.  Although the RO could have and should 
have provided the veteran with VCAA notice prior to the 
initial unfavorable decision, the Board finds the error to be 
non-prejudicial in this case.  In this regard, VA obtained 
all records identified by the appellant and he has had a full 
opportunity to present evidence and argument.  In any event, 
this claim was readjudicated in March 2005, which was after 
the veteran received appropriate notice, so any defect in the 
timing of the notification was not, ultimately, prejudicial.  
The VCAA notices complied with all four requirements in 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), in that they: 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence the claimant is expected to provide; and (4) 
requested that he provide any evidence or information 
pertaining to his claim.  

The representative contends in the September 2006 Appellate 
Brief Presentation that the appeal should be remanded to the 
RO because the information provided in the July 2004 VCAA 
notice concerning "What the Evidence Must Show" addresses 
an increased rating, which requires that evidence show a 
disability has worsened.  Although the language of the notice 
is not exact, the clear inference is that the evidence needed 
to be shown is that the veteran's service-connected flat feet 
is worse than the currently assigned 10 percent; i.e. the 
inclusion of the word "gotten" is inconsequential.  
Moreover, a reasonable inference may be drawn that in making 
the distinction between an initial rating and an increased 
rating, the veteran's representative is acutely aware of the 
difference.  It must be reiterated that VA obtained all 
records identified by the appellant and he has had a full 
opportunity to present evidence and argument.  Based on the 
foregoing, the Board finds that in the circumstances of the 
veteran's claim, any additional notification would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); 
  
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was not informed of the 
veteran's status and effective date.  Despite the exclusion 
of these elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran's status as an honorably discharged 
veteran has been established, as have the existence of his 
disability and a connection between the veteran's service and 
the disability.  Since the issue of entitlement to an earlier 
effective date for the grant of service connection is being 
remanded to the RO herein, the issue of effective date will 
be the subject of further RO action.  The veteran will have 
ample opportunity to take any necessary action to further 
develop this claim.  In sum, the lack of notice has no 
prejudicial consequence.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations to address the 
level of disability for flat feet.  There is sufficient 
medical evidence of record to make a decision on the claim on 
appeal.

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1 (2006).  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2006).  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In every instance where the schedule 
does not provide a 0 percent evaluation for a diagnostic 
code, a 0 percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2006).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in equipoise, it is allowed.  Id.  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2006).  

The veteran's pes planus is evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, which 
provides that mild pes planus when symptoms are relieved by 
built-up shoes or arch supports warrants a noncompensable 
evaluation.  Moderate bilateral pes planus, the weight-
bearing line is over or medial to the great toe, with inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, will be evaluated as 10 percent disabling.  Severe, 
bilateral pes planus, with objective evidence of marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use and characteristic callosities 
warrants a 30 percent evaluation.  A 50 percent evaluation is 
assigned for pronounced, bilateral, acquired pes planus with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, and marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2006).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  VA examination 
reports, private medical records, and his contentions, 
including argument and written statements.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran contends that his service-connected flat feet 
warrant a 50 percent rating.  Competent evidence does not 
support or preponderate to this contention.

On examination two VA clinicians observed hallux valgus or a 
valgus deformity.  The examiner in August 2000 noted the 
angulation or valgus tilt was slight, measuring only two to 
three degrees.  No other deformity was noted on either 
examination.  The April 2001 VA examiner observed that the 
veteran's gait was slow with a slight limp, but otherwise, 
the veteran's posture, gait, station, and carriage were 
normal.  While symptoms such as tenderness, swelling, and 
calluses were noted, the examiner stated that these symptoms 
could not be specifically ascribed to flat foot deformities.  
There is no competent evidence that asserts that it is more 
probable than not that these symptoms are attributable to 
service-connected flat feet.  Consequently, contrary to the 
veteran's subjective recitation of symptoms, the objective 
evidence indicates no symptoms are attributable to the 
veteran's service-connected flat feet.  Accordingly, the 
Board concludes that service-connected flat feet do not 
warrant a rating of 30 percent or higher because they are not 
manifested by symptoms of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.

In making this determination, the Board is cognizant of the 
veteran's complaints of bilateral foot pain, fatigability, 
and incoordination (losing his balance when turning around 
rapidly), and the Board has specifically considered the 
requirements of 38 C.F.R. §§ 4.40 and 4.45, as well as the 
guidelines established by DeLuca, 8 Vet. App. 202 (1995).  
Despite these subjective complaints, the record does not 
contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's service-connected 
flat feet, which would warrant a schedular rating in excess 
of the 10 percent evaluation currently in effect.

As an additional matter, the Board finds that the veteran is 
not entitled to consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  The veteran has failed to 
present any evidence of particular circumstances, such as 
frequent periods of hospitalization or marked interference 
with employment due to his service-connected flat feet that 
render impractical the application of the regular rating 
criteria.  There is no evidence, such as a statement from an 
employer, showing that the veteran has been economically 
harmed, solely by his service-connected flat feet, beyond the 
degrees of disability anticipated by the 10 percent rating.  
In the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  As 
there is no objective evidence showing that the veteran's 
service-connected flat feet, by themselves, have a 
substantial impact upon his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, a referral for consideration of an extraschedular 
evaluation, under the guidelines of 38 C.F.R. § 3.321(b)(1), 
is not warranted.

In sum, the veteran has subjective complaints of blisters on 
his soles, foot ulcers, crowded toes, cramps in the middle of 
his feet, tingling in his feet, burning and swelling of the 
feet, and a tendency of his ankles to turn a lot.  Objective 
evidence discloses no current symptomatology attributable to 
the veteran's service-connected flat feet.  Accordingly, the 
veteran's service-connected flat feet do not warrant a rating 
in excess of 10 percent during any portion of the appeal 
period and the veteran's appeal is denied.


ORDER

An initial evaluation for bilateral flat feet in excess of 10 
percent is denied.


REMAND

Because the filing of a Notice of Disagreement initiates 
appellate review, the claim for an effective date earlier 
than January 11, 2000, for the grant of service 


connection for bilateral flat feet must be remanded for the 
preparation of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, this issue is REMANDED for the following action:

The veteran should be provided a SOC with 
respect to his disagreement with the 
effective date of January 11, 2000, 
assigned for the grant of service 
connection for bilateral flat feet, in 
accordance with Manlincon v. West, 12 
Vet. App. 238 (1999) (when a notice of 
disagreement is filed by the appellant 
with respect to a denial of benefits, but 
a SOC has not been issued, the Board is 
required to remand, rather than refer, 
the issue for the issuance of the SOC).  
This SOC must include notice which 
complies with the VCAA, and the veteran 
must be advised that, if he wishes to 
appeal the determination addressed in the 
SOC to the Board, he must submit a timely 
and adequate substantive appeal. The SOC 
should specifically advise the veteran as 
to when his right to perfect an appeal as 
to this determination will expire.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


